Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,901,506. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is broader than the patented claims. All aspects of the claims in the instant application are wholly encompassed by and thus anticipated by the patented claims, as seen by the chart supra.

Claims of Instant Application
Patented Claims of 10,901,506
1. A finger-gesture detection device, adapted for a control handle, the control handle including a grip portion, and moved in a three-dimensional space, and the finger-gesture detection device comprising: a first wearing portion, surrounding the grip portion of the control handle, the grip portion being positioned on a side of the first wearing portion; a plurality of second wearing portions, coupled to the first wearing portion, when a force is applied to one of the second wearing portions, the corresponding second wearing portion moving toward the grip portion; 




2. The finger-gesture detection device according to claim 1, wherein the plurality of second wearing portions are respectively worn on a plurality of fingers, each of the fingers comprises a first knuckle, a second knuckle, and a third knuckle sequentially away from a fingertip, and the second wearing portions are respectively worn on the third knuckles.


3. The finger-gesture detection device according to claim 1, wherein the control handle comprises a plurality of first sensing components, the first sensing components are disposed on the grip portion, and the first sensing components and 

4. The finger-gesture detection device according to claim 3, wherein the first sensing components comprise magnets, and the first sensing components alternately face the first sensors with S magnetic poles or N magnetic poles, respectively.

5. The finger-gesture detection device according to claim 4, further comprising: a second sensing component, extending toward the first sensor and disposed on the first wearing portion to sense with the first sensors to generate a signal, the second wearing portions being disposed between the second sensing component and the grip portion.

6. The finger-gesture detection device according to claim 5, wherein when the first sensor detects the second sensing component, a signal detected by the first sensor is corrected.



8. The finger-gesture detection device according to claim 1, further comprising: a control module, disposed on the first wearing portion; and a second sensor, disposed on the first wearing portion and electrically connected to the control module, a position of each of the first sensors relative to the grip portion being calculated by matching signals sensed by the first sensors with a signal sensed by the second sensor.

9. A finger-gesture detection device, adapted for a control handle, the control handle including a grip portion, and moved in a three-dimensional space, the grip portion being provided with a 




10. The finger-gesture detection device according to claim 9, wherein the second wearing portions are respectively worn on a plurality of fingers, each of the fingers comprises a first knuckle, a second knuckle, and a third knuckle sequentially 


11. The finger-gesture detection device according to claim 9, wherein the sensing components comprise magnets, and the sensing components alternately face the grip portion with S magnetic poles or N magnetic poles, respectively.


12. A control assembly, applied to virtual reality, the control assembly comprising: a control handle, including a grip portion, and moved in a three-dimensional space; and a finger-gesture detection device, including: a first wearing portion, surrounding the grip portion of the control handle, the grip portion being positioned on a side of the first wearing portion; a plurality of second wearing portions, coupled to the first wearing portion, when a force is applied to one of the second wearing portions, the corresponding second wearing portion moving 




13. The control assembly according to claim 12, wherein the control handle comprises a sensing component, the sensing component being disposed on the grip portion.

14. A correction method, adapted for a virtual reality system, the virtual reality system mapping a real hand gesture to a virtual hand gesture, the virtual hand gesture including a plurality of virtual finger gestures, the virtual reality system including a control handle for being gripped, a computer and a finger-gesture detection device surrounding the control handle, the finger-gesture detection device including a plurality of first sensors and a second sensor, the first 








16. A correction method, adapted for a virtual reality system, the virtual reality system including a control handle, a finger-gesture detection device coupling the control handle, and a computer, and the correction method comprising: calculating, by the computer, an actual bending range of a finger relative to a palm according to an initial detection result of the finger-gesture detection device, the actual bending range containing an upper bound and a 


2. The finger-gesture detection device according to claim 1, wherein the plurality of second wearing portions are respectively worn on a plurality of fingers of the hand, each of the fingers comprises a first knuckle, a second knuckle, and a third knuckle sequentially away from a fingertip, and the second wearing portions are respectively worn on the third knuckles.

3. The finger-gesture detection device according to claim 1, wherein the control handle comprises a plurality of first sensing components, the first sensing components are disposed on the grip portion, and the first sensing components and 

4. The finger-gesture detection device according to claim 3, wherein the first sensing components comprise magnets, and the first sensing components alternately face the first sensors with S magnetic poles or N magnetic poles, respectively.

5. The finger-gesture detection device according to claim 4, further comprising: a second sensing component, extending toward the first sensor and disposed on the first wearing portion to sense with the first sensors to generate a signal, the second wearing portions being disposed between the second sensing component and the grip portion.

6. The finger-gesture detection device according to claim 5, wherein when the first sensor detects the second sensing component, a signal detected by the first sensor is corrected.



8. The finger-gesture detection device according to claim 1, further comprising: a control module, disposed on the first wearing portion; and a second sensor, disposed on the first wearing portion and electrically connected to the control module, a position of each of the first sensors relative to the grip portion being calculated by matching signals sensed by the first sensors with a signal sensed by the second sensor.

9. A finger-gesture detection device, adapted for a control handle, the control handle including a grip portion, adapted to be gripped by a hand and moved in a three-dimensional space, the grip 

10. The finger-gesture detection device according to claim 9, wherein the second wearing portions are respectively worn on a plurality of fingers of the hand, each of the fingers comprises a first knuckle, a second 

11. The finger-gesture detection device according to claim 9, wherein the sensing components comprise magnets, and the sensing components alternately face the grip portion with S magnetic poles or N magnetic poles, respectively.

12. A control assembly, applied to virtual reality, the control assembly comprising: a control handle, including a grip portion, adapted to be gripped by a hand and moved in a three-dimensional space; and a finger-gesture detection device, including: a first wearing portion, adapted to detachably surround the grip portion of the control handle, when the grip portion is connected to the first wearing portion, the grip portion being positioned on a side of the first wearing portion; a plurality of second wearing portions, each being independently 

13. The control assembly according to claim 12, wherein the control handle comprises a sensing component, the sensing component being disposed on the grip portion.

14. A correction method, adapted for a virtual reality system, the virtual reality system mapping a real hand gesture of a user to a virtual hand gesture, the virtual hand gesture including a plurality of virtual finger gestures and a virtual palm gesture, the virtual reality system including a control handle for being gripped by a hand of the user, a finger-gesture detection device detachably surrounding the control handle and worn on the hand, and a computer, 


16. A correction method, adapted for a virtual reality system, the virtual reality system including a control handle for being gripped by a hand of a user, a finger-gesture detection device detachably connecting the control handle and worn on the hand, and a computer, and the correction method comprising: calculating, by the computer, an actual bending range of a finger of the hand of the user relative to a palm of the hand according to an initial detection 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd